Case 1:19-cv-10916-NMG Document 18-1 Filed 08/31/19 Page 1 of 3




           EXHIBIT A
                Case 1:19-cv-10916-NMG Document 18-1 Filed 08/31/19 Page 2 of 3


                                                          Katherine Anthony <katherine.anthony@americanoversight.org>



ACLU & AO v. DHS (19-10916)
Sady, Michael (USAMA) <Michael.Sady@usdoj.gov>                                                 Wed, Aug 28, 2019 at 3:35 PM
To: Katherine Anthony <katherine.anthony@americanoversight.org>
Cc: Daniel McFadden <DmcFadden@aclum.org>


 Katherine. I am told a response will be sent out this week by DHS, but it will likely be in the form of a le er which
 states that the CBP has determined that the document will be withheld in full based on exemp ons (b)(5) and (b)(7)
 (E) with the reasons stated therein; thus, there will be no need for the hearing. Thanks, Mike




 From: Katherine Anthony <katherine.anthony@americanoversight.org>
 Sent: Wednesday, August 28, 2019 12:58 PM
 To: Sady, Michael (USAMA) <MSady@usa.doj.gov>
 Cc: Daniel McFadden <DmcFadden@aclum.org>
 Subject: Re: ACLU & AO v. DHS (19-10916)


 Hi Mike,

 Have you received any updates from DHS as to whether they’re on track to produce the document by next Wednesday?
  We recognize that the Court did not order a status report, but we thought it best to file one so the Court could decide
 whether to keep the hearing on the calendar -- and assuming everything is on track, we thought the agency might want to
 join us in that report. With the holiday weekend coming up, and since the agency representative will presumably need to
 make travel arrangements if the Court does keep a hearing on the calendar, it seems that getting an update to the Court
 tomorrow would be reasonable. But if the agency would prefer not to join the filing, we can file it as a Plaintiff’s status
 report. In any case, we look forward to a status update as soon as possible.



 Thanks,

 Katie



 Katherine M. Anthony
 Counsel
 American Oversight
 katherine.anthony@americanoversight.org | 202.897.3918
 www.americanoversight.org | @weareoversight



 On Aug 26, 2019, at 4:55 PM, Sady, Michael (USAMA) <Michael.Sady@usdoj.gov> wrote:



 I will check on the status. The Court did not order a status report though as far as I recall and I do not agree that one
 should be ﬁled on August 29 regarding the poten al of a hearing on September 4.
               Case 1:19-cv-10916-NMG Document 18-1 Filed 08/31/19 Page 3 of 3

From: Katherine Anthony <katherine.anthony@americanoversight.org>
Sent: Monday, August 26, 2019 1:13 PM
To: Sady, Michael (USAMA) <MSady@usa.doj.gov>
Cc: Daniel McFadden <DmcFadden@aclum.org>
Subject: ACLU & AO v. DHS (19-10916)


Hi Mike,

Hope you’re doing well. We wanted to check in for an update as to whether DHS is still on track to make its production by
September 4th, pursuant to Judge Gorton’s order. We hope that is the case, but if not, we need to know as soon as
possible. For my part, I need to know whether to make travel arrangements to be in Boston next week.

Please give us an update as soon as possible, either way. We would like to file a status report by no later than Thursday
to update the Court as to whether or not the 9/4 hearing Judge Gorton contemplated will be necessary.

Thank you,
Katie

Katherine M. Anthony
Counsel
American Oversight
katherine.anthony@americanoversight.org | 202.897.3918
www.americanoversight.org | @weareoversight
